Name: Commission Regulation (EEC) No 576/86 of 28 February 1986 fixing, until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: monetary relations;  agricultural policy;  prices;  plant product
 Date Published: nan

 No L 57/ 12 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 576/86 of 28 February 1986 fixing , until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 468 /86 , the supply price must be that recorded on the Spanish market over a period to be determined ; whereas, in the light of the production and marketing situation in Spain and of the fact that, once the supply price has been determined, it may not be changed later ; prices recorded on the market of Valencia in the period 1 September 1985 to 5 February 1986 should be used . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals as a result of the accession of Spain ('), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain (2), and in particular Article 8 thereof, Article 1 1 . For the period 1 March 1986 until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to the products referred to in Article 1 (a) and (b) of Council Regulation (EEC) No 2727/75 (3) shall be as shown in Annex A to this Regulation . 2 . The following shall be as shown in Annex B hereto :  for the period 1 March 1986 until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to the products referred to in Article 1 (c) of Regulation (EEC) No 2727/75,  the coefficients referred to in Article 111 (3) of the Act . Whereas Article 72 ( 1 ) of the Act stipulates that the acces ­ sion compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas, in accordance with Regulation (EEC) No 468/86, that difference may be adjusted to make the products concerned comparable ; Whereas, under Articles 111 (3) and . 117 (5) of the Act, the accession compensatory amounts for processed products are to be derived from those applicable to the product to which they are related, with the help of coeffi ­ cients to be determined ; whereas these coefficients are to be fixed having regard to technical factors in processing and also to the fact that the compensatory amounts will apply to imports, to exports and to trade between the Community as constituted at 31 December 1985 and Spain ; Article 2 1 . For the period 1 March to 31 August 1986, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (a) and (b) of Council Regulation (EEC) No 1418/76 (4) shall be as shown in Annex C hereto . The following shall be as shown in the same Annex :  for the period 1 March to 31 August 1986, the acces ­ sion compensatory amounts applicable to the products Whereas, under Article 117 (6) of the Act, the compensa ­ tory amount for broken rice must be fixed at a level that takes into account the difference between the supply price in Spain and the threshold price ; whereas, in accor ­ dance with Article 2 of the said Regulation (EEC) No (  ) OJ No L 53 , 1 . 3 . 1986, p. 25 . (2) OJ No L 55, 1 . 3 . 1986, p. 28 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . 4) OJ No L 166, 25 . 6 . 1976, p. 1 . 1 . 3 . 86 Official Journal ^of the European Communities No L 57/ 13 referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76,  the coefficients referred to in Article 117 (5) of the Act. 2 . As regards broken rice, the supply price in Spain to be referred to for the purpose of calculating the accession compensatory amount shall correspond to the average of the prices recorded on the market of Valencia in the period 1 September 1985 to 5 February 1986 . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 57/ 14 Official Journal of the European Communities 1 . 3 . 86 ANNEX A CCT heading No Description Accession compensatory amount ECU/tonne 10.01 B I Common wheat and meslin 8,00 10.01 B II Durum wheat 107,60 10.02  Rye 14,17 10.03 Barley 17,12 10.04 Oats 16,47 10.05 B Maize , other than hybrid for sowing 8,00 10.07 A Buckwheat 17,12 10.07 B Millet 17,12 10.07 C Sorghum 17,12 10.07 D I Triticale 14,17 10.07 D II Other products 17,12 ANNEX B CCT heading No Description Coefficient Accession compensatory amount ECU/tonne 11.01 A Common wheat or meslin flour 1,14 9,12 11.01 B Rye flour 1,25 17,71 11.02 A I a) Durum wheat groats and meal 1,52 163,55 11.02 A lb) Common wheat groats and meal 1,23 9,85 1 . 3 . 86 Official Journal of the European Communities No L 57/ 15 ANNEX C (ECU/tonne) CCT heading No Basic product Description Coefficient Accession compensatory amount 10.06 Rice : B Il Other : I Paddy rice ; husked rice : a)I Paddy rice : 1  Round grain  76,19 2  Long grain  76,19 b) Husked rice : 1  Round grain  95,24 2  Long grain  95,24 II Semi-milled or wholly-milled rice : I a) Semi-milled rice : 1  Round grain  115,39 2  Long grain  128,76 b) Wholly-milled rice : \ 1  Round grain  122,89 2  Long grain  138,03 III Broken rice  29,46 11.01 F Broken rice Rice flour 1,06 31,23 11.02 AVI Broken rice Rice groats and meal 1,06 31,23 E II d) 1 Broken rice Flaked rice 1,80 53,03 F VI Broken rice Rice pellets 1,06 31,23 11.08 All Broken rice Rice starch 1,52 44,78